Citation Nr: 0304410	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  99-20 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from July 1951 to June 1954 
and from February 1968 to October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In a February 2001 rating decision, the RO assigned a 
temporary total evaluation based on the provisions of 
38 C.F.R. § 4.29 (2002) for a period of hospitalization from 
July 9, 2000 to August 30, 2000.  A 50 percent evaluation was 
continued thereafter.  Therefore, the Board herein considers 
whether an evaluation in excess of 50 percent should be 
assigned prior to July 9, 2000, and from September 1, 2000.  

In August 2001, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.  

The Board, in a November 2001 decision, determined that the 
appellant had properly perfected an appeal, thereby 
conferring the Board with jurisdiction over this appeal.  The 
Board then remanded the claim for further evidentiary 
development.  


FINDINGS OF FACT

1.  Prior to July 9, 2000, the evidence showed occupational 
and social impairment due to PTSD with reduced reliability 
and productivity due to disturbances of mood and motivation, 
and difficulty establishing and maintaining effective work 
and social relationships, with GAF scores of 50, 51, 60, and 
70.  

2.  From September 1, 2000, the evidence showed occupational 
and social impairment due to PTSD with reduced reliability 
and productivity due to disturbances of mood and motivation, 
and difficulty establishing and maintaining effective work 
and social relationships, with GAF scores of 41, 45, and 47.  


CONCLUSION OF LAW

The criteria for an increased evaluation for PTSD, currently 
evaluated as 50 percent disabling, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.125 to 
4.130, Diagnostic Code 9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for an increased evaluation and 
there is no particular application form required.  Thus, 
there is no issue as to provision of a form or instructions 
for applying for these benefits.  38 U.S.C.A. § 5102 (West 
2002); 38 C.F.R. § 3.159(b)(2) (2002).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims and must tell him who is responsible 
for providing the evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002)..  After 
the appellant filed his claim in March 1999, the RO sent him 
a May 1999 letter informing him that it had asked for VA 
clinical records concerning treatment of the disability and 
for a VA examination to determine the severity of the 
disorder.  Thus, the R informed the veteran that it was 
responsible for getting his VA treatment records and that he 
was responsible for reporting for an examination.  

In a November 1999 letter and in a March 2000 statement, the 
appellant's representative informed the RO that he had 
received treatment at the VA Medical Centers, Little Rock and 
North Little Rock in the previous year.  In an August 2001 
statement, the representative indicated that the appellant 
had been hospitalized for PTSD from July to August 2000.  In 
his hearing testimony in August 2001, the appellant testified 
that had was seen by VA in August 2001 and that he had an 
additional mental health examination scheduled in September 
2001.  The Board, in its November 2001 remand, noted that 
none of these records were associated with the claims file 
and that VA had the responsibility for obtaining them.  The 
Board directed the RO to obtain these records.  The remand 
also indicated that, if such records were obtained, a VA 
examination should also be scheduled.  Thus, the remand 
further informed the veteran that VA was responsible for 
getting his treatment records.

In a June 2002 letter, the RO informed the appellant of 
enactment of the VCAA and noted that it needed the appellant 
to identify any relevant medical evidence concerning his 
claim and an authorization for VA to obtain those records.  
In a July 2002 statement, the appellant indicated that he had 
received treatment at the VA Medical Centers, Little Rock and 
North Little Rock and at the VA Medical Center Mental Health 
Clinic for PTSD.  By an October 2002 supplemental statement 
of the case, the RO informed the appellant that it had 
received records from the VA Medical Center, Little Rock and 
North Little Rock, and an examination report in September 
2002.  The veteran thus has been notified of the information 
and evidence necessary to substantiate the claim.  There is 
no indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  Quartuccio, 16 Vet. App. at 187 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  Before the Board's November 2001 
remand, the RO had assembled VA clinical records in 1999.  In 
its remand, the Board directed the RO to obtain VA clinical 
and hospital records identified by the appellant.  These 
records were received in August 2002.  The appellant has not 
identified any other sources of treatment.  The Board 
concludes that VA has undertaken reasonable efforts to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim for the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The RO afforded the appellant VA examinations in 
June 1999 and September 2002.  

On appellate review, the Board sees no areas in which further 
development is required.  The requirements of the VCAA have 
been substantially met by the RO.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (2002) requires that each disability be 
viewed in relation to its history and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2002) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.7 (2002) provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.

The disability is currently assigned a 50 percent evaluation 
pursuant to Diagnostic Code 9411.  The General Rating Formula 
for Mental Disorders provides the following criteria for 
evaluating PTSD:

50 percent:  Occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.  

Higher evaluations may be assigned pursuant to the following 
criteria:  

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.  

100 percent:  Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

With respect to whether the rating should be increased above 
50 percent disabling prior to July 9, 2000, the relevant 
evidence is included in these records:  

?	VA clinical records immediately before the appellant 
filed his claim included findings of PTSD and GAF 
scores of 50, 55, or 60, in October 1998, December 
1998, January 1999, and February 1999.  

?	VA clinical records in March 1999 included diagnoses of 
moderate recurrent major depressive episode, and PTSD, 
with a GAF score of 60.  He complained of problems with 
motivation, concentration, appetite, occasional 
suicidal ideation, and more frequent anxiety.  He 
stated he had no difficulty with substance abuse and 
complied with medications prescribed.  

?	VA clinical records in May 1999 revealed diagnoses of 
moderate recurrent major depressive episode.  He 
complained of poor sleep, nightmares about service 
experiences, avoidant behavior, isolation, and 
heightened startle response.  He reported suicidal 
ideation intermittently, the last thoughts two to three 
weeks earlier.  A GAF score assigned during this period 
was 70.  

?	VA examination in June 1999 indicated that the 
appellant was casually groomed and conversed readily, 
was fully cooperative, and made little eye contact; he 
appeared anxious.  Speech was within normal limits and 
his predominant mood was one of anxiety.  The affect 
was appropriate to content.  The thought processes and 
associations were logical and tight, with no loosening 
of associations noted or any confusion.  Memory was not 
impaired and the appellant was oriented in all spheres.  
He did not complain of hallucinations and delusional 
material was not noted in the examination.  The 
appellant reported suicidal ideation without intent; he 
denied homicidal ideation.  The impression was chronic 
PTSD with a GAF score of 50.  

?	VA clinical records in July 1999 indicated that the 
appellant said he had suicidal ideation monthly.  The 
diagnoses included major depressive episode and PTSD, 
with a GAF score of 70.  He denied substance abuse and 
reported good compliance with medications.  

?	VA clinical records in August 1999 showed diagnoses of 
mild recurrent major depressive episode and PTSD, with 
a GAF score of 70.  No suicidal or homicidal ideations 
were noted.  

?	VA clinical records in September 1999 noted that the 
appellant had walked in his sleep and informed his 
spouse that he was "on watch," though he had no 
recollection of this event later.  He complained of 
increased nightmares.  

?	VA clinical records in May 2000 included diagnoses of 
mild major depressive episode and PTSD, with a GAF 
score of 51.  The appellant reported improvement in 
symptoms with medication, but continued to endorse some 
depressive symptoms and anxiousness.  

?	VA clinical records in June 2000 indicated that the 
appellant was satisfactorily married and lived with his 
spouse and children.  It was noted that he reported 
serious problems getting along with family members on 
three days during the previous month, a continuation of 
problems over his lifetime, and that he had problems 
with coworkers on two days in the previous month.  He 
complained of serious depression, anxiety, and tension, 
and difficulties in understanding, concentration or 
memory, and temper control.  

The level of functioning demonstrated by this evidence is 
generally consistent from the date of claim to the VA 
hospitalization beginning in July 2000.  The VA clinical 
records from October 1998 to February 1999 showed PTSD with 
GAF scores of 50, 55, or 60.  The GAF scale reflects the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (hereinafter DSM-IV); Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).  Scores of 51 to 60 
represent "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers."  
Id.  Scores of 41 to 50 "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)." Id.  
These symptoms correspond to the criteria for a 50 percent 
evaluation.  For example, these scores indicate reduced 
reliability and productivity, flattened affect, speech and 
memory and judgment impairments, panic attacks, disturbances 
of motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  

VA clinical records in March and May 1999 showed continuing 
symptoms of a similar severity.  There was in March evidence 
of moderate PTSD, complaints of motivation and concentration 
impairment.  In May there was continued moderate PTSD with 
sleep disturbances and avoidant behavior.  The GAF score in 
March was 60, similar to that noted earlier; in May the score 
was 70.  GAF scores from 61 to 70, indicating "some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships,"  DSM-IV at 32, documented a 
slight decrease in the severity of the disorder.  

The June 1999 VA examination showed the appellant to be 
casually groomed, anxious, but with normal speech, 
appropriate affect, logical thought processes and 
associations, no loosening of associations, and unimpaired 
memory.  These findings are in line with symptomatology less 
severe than contemplated by the criteria for a 50 percent 
evaluation.  The appellant did not complain of 
hallucinations, though he did report suicidal ideation 
without intent.  The GAF score of 50, in comparison to the 
scores of 70 a month earlier, might indicate a worsening of 
symptomatology.  However, VA clinical records in the 
succeeding months of July and August 1999 revealed GAF scores 
of 70 without evidence of suicidal ideation.  Then, the 
VA clinical records in May 2000 found a GAF score of 51, 
while the appellant reported an improvement in symptomatology 
with medication.  

The appellant's complaints, the examiner's findings, and the 
GAF scores, thus show a severity represented at most by the 
GAF scores of 50 or 51, indicating moderate to severe 
symptoms consistent with the criteria for the assigned 50 
percent evaluation.  This conclusion is supported by the VA 
clinical records in June 2000, which showed that the 
appellant was satisfactorily married and lived with his 
spouse and children, though with serious family and work-
related interpersonal problems three to five days per month.  
These findings do not suggest more severe symptoms - such as 
obsessional rituals that interfered with routine activities, 
speech that was intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression affecting the 
ability to function, impaired impulse control such as 
unprovoked irritability and violence, spatial disorientation, 
neglect of personal appearance and hygiene, persistent 
delusions, grossly inappropriate behavior, persistent danger 
of hurting himself or others, intermittent inability to 
perform activities of daily living, disorientation, or memory 
loss - that, had these been shown, might have supported a 
higher evaluation.  Given this evidence, an evaluation in 
excess of 50 percent prior to hospitalization beginning July 
9, 2000 is not warranted.  

VA hospital records from July 9 to August 11, 2000, concluded 
with a diagnosis of PTSD and a GAF score of 45.  At 
discharge, he reported that he felt he had benefited from the 
hospitalization.  During this hospitalization, he 
participated in individual and group therapy sessions.  The 
examiner noted that the PTSD was chronic and severe.  An 
August 23, 2000 VA neuropsychiatric consultation concluded 
that the appellant had severe global cognitive impairment, 
with prominent deficits in memory and indicative of the need 
for a responsible caregiver.  

As for whether the rating should be greater than 50 percent 
from September 1, 2000, the evidence to be considered is the 
following:  

?	VA clinical records in March 2001 showed diagnoses of 
PTSD and major depression with a GAF score of 45.  He 
had a neutral mood, sad or restricted affect, and 
logical and goal-directed thoughts.  There was no 
psychosis and the appellant denied suicidal or 
homicidal ideation.  

?	VA clinical records in December 2001 included 
impressions of PTSD and major depression, with a GAF 
score of 45.  It was noted that he had nightmares and 
averaged four hours sleep per night.  His mood was 
somber, his affect restricted, his thoughts logical, 
goal directed, and concrete.  There was no psychosis or 
suicidal ideation at the time, though there was past 
suicidal ideation.  

?	VA clinical records in February 2002 showed impressions 
of PTSD and  a depressive disorder, with a GAF score of 
41.  It was noted that he was appropriately dressed and 
groomed with a slightly slowed psychomotor activity and 
a restricted affect.  No psychosis or suicidal ideation 
was noted.  

?	VA examination in September 2002 indicated that the 
appellant was casually groomed and conversed readily.  
He was fully cooperative and had good eye contact.  His 
speech was within normal limits.  His mood was 
generally euthymic and his affect was appropriate to 
content.  His thought processes were logical and tight 
with no loosening of associations or confusion.  He did 
not complain of hallucinations.  His insight and 
judgment were adequate.  He reported some suicidal 
ideation without intent; he denied homicidal ideation.  
The diagnosis was chronic PTSD with a GAF score of 47.  
The examiner commented that the GAF score represented 
moderate to severe level of impairment, indicated on 
the basis of nightmares, intrusive thoughts, startled 
reflex, discomfort in crowds, and impaired social 
relationships.  

In comparison to the evidence cited prior to the July to 
August 2000 hospitalization, this evidence indicates more 
consistent moderate impairment.  The GAF scores, for example, 
were 45 in March and December 2001, 41 in February 2002, and 
45 in September 2002.  As noted above, scores from 41 to 50 
correspond to "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  DSM-
IV at 32.  

The March 2001 VA clinical records revealed a neutral mood, a 
sad or restricted affect, and logical and goal-directed 
thoughts, indicative of a 50 percent evaluation.  The lack of 
any suicidal ideation supports that conclusion.  The December 
2001 VA clinical records revealed nightmares, a somber mood, 
a restricted affect, and thoughts that were logical, goal 
directed, and concrete.  Again there was no present suicidal 
ideation, supportive of a 50 percent evaluation.  The 
February 2002 VA clinical records indicated appropriate 
grooming and a restricted affect, with no suicidal ideation.  
Finally, the September 2002 VA examination found the 
appellant to be casually groomed, readily conversant, 
cooperative and with good eye contact.  He had normal speech, 
appropriate affect, logical thought processes, and adequate 
insight and judgment.  Although his mood was generally 
euthymic and he did not complain of hallucinations, there was 
some suicidal ideation without intent.  The examiner 
commented that the GAF score of 47 represented a moderate to 
severe level of impairment due to nightmares, intrusive 
thoughts, startle reflex, discomfort in crowds, and impaired 
social relationships.  These findings correspond to the 
currently assigned 50 percent evaluation, and do not evidence 
obsessional rituals that interfere with routine activities, 
speech that was intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression affecting the 
ability to function, impaired impulse control such as 
unprovoked irritability and violence, spatial disorientation, 
neglect of personal appearance and hygiene, persistent 
delusions, grossly inappropriate behavior, persistent danger 
of hurting himself or others, intermittent inability to 
perform activities of daily living, disorientation, or memory 
loss.  As the evidence corresponds to the criteria for a 50 
percent evaluation, an evaluation in excess of 50 percent 
will not be assigned.  

In light of the evidence of record and based on the analysis 
above, it is the determination of the Board that, prior to 
July 9, 2000, and from September 1, 2000, the preponderance 
of the evidence is against the claim of entitlement to an 
increased evaluation for PTSD, currently evaluated as 50 
percent disabling.  


ORDER

An increased evaluation for PTSD, currently evaluated as 50 
percent disabling, is denied.  



	                        
____________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

